PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/797,429
Filing Date: 21 Feb 2020
Appellant(s): ZIEGAN, Robert



__________________
Salvatore A. Sidoti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/27/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-7, 9, 10, 13-21, 23-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddick (US 6,616,542) in view of Fellars (US 2015/0139742).

 (2) Response to Argument
  Applicant argues that since Reddick discloses securing the artificial turf layer by backfill and sod, that there is no motivation to modify Reddick with the fastener of Fellars and that modification is based on hindsight reasoning.  
As to motivation, the provision of a fastener as taught by Fellars would provide an additional fastener to ensure the artificial turf is secured.  Since, for example, the backfill or sod may become disturbed due to potential erosion or movement of the backfill or sod from weather and/or foot traffic, thus the fastener ensures that the artificial turf is held in place to the border or edging member and prevents shifting of the artificial turf.  Further, it should be noted that nowhere in Reddick does it indicate that the fastener cannot be put through the artificial turf.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Fellars teaches (see page 4, paragraph [0038] the use of fasteners (such as nails, screws, or other counterpart male fastening mechanism) to attach a covering layer such as artificial turf to a surface of a border type member.  As such, it would have been within the level of ordinary skill at the time the claimed invention was made to provide such fastener in order to secure a covering layer/artificial turf to a border/edging type member.
Applicant also argues that Reddick does teach the interlocking features of the border member and the connectable tile members.  Reddick clear teaches the interlocking features of a protrusion and inlet (see annotated figure 4).  Reddick also clearly teaches connectable tiles members 32 (see figures 2c and 2d).  

    PNG
    media_image2.png
    381
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    483
    1208
    media_image3.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        	
Conferees:


/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.